FORM 10-KSB OMB Number: 3235-0420 Expires: March 31, 2007 Estimated average burden hours per response 1646 OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB/A2 (Mark One) [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2005 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-49942 STRATECO RESOURCES INC. (Name of small business issuer in its charter) Quebec, Canada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1225 Gay-Lussac, Boucherville, Quebec J4B 7K1 (Address of principal executive offices) (Zip Code) Issuers telephone number: (450) 641-0775 Securities registered under Section 12(b) of the Exchange Act: None Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Exchange Act: Common Shares (Title of class) - 2  Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No ¨ SEC 2337 (12-05) Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. State issuers revenues for its most recent fiscal year: None- Junior Exploration Company State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) As of February 22 2006 the average bid for the common shares for the past 60 days was $0.26 per share for and aggregate market value of $18,385,273. Note: If determining whether a person is an affiliate will involve an unreasonable effort and expense, the issuer may calculate the aggregate market value of the common equity held by non-affiliates on the basis of reasonable assumptions, if the assumptions are stated. (ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Check whether the issuer has filed all documents and reports required to be file by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date : 70,712,591 common shares. DOCUMENTS INCORPORATED BY REFERENCE Part II Item 7: Financial Statements of an exploration stage company The Company, an exploration stage company, incorporates for reference to the present document the Strateco Resources Inc. consolidated audited financial statements for the fiscal year ending December 31, 2005 and audited financial statements for the fiscal year ending December 31, 2004 that include U.S. GAAP reconciliation. These financial statements follow the signature page of the present document. Transitional Small Business Disclosure Format (Check one): Yes ; No X - 3 - PART 1 Item 1 Business . In 2005, wanting to diversify its property portfolio and increase shareholder value, the Company positioned itself in the uranium market. The Company also continued to explore its Discovery and Cameron gold projects. The Company wants to precise that it is an exploration stage company and there is no assurance that a commercially viable mineral deposit exists on any of the properties and further exploration will be required before a final evaluation as to the economic and legal feasibility is determined. In all, the Company incurred $632,314 in exploration expenses in 2005, distributed as follows: $257,734 on Discovery, $156,217 on Cameron, $186,236 on Matoush and $21,927 on Mont-Laurier Uranium, as well as $10,200 on other properties. Exploration on the Discovery and Cameron gold projects consisted essentially of drilling. On Discovery, a total of 1,964 metres were drilled in four holes in early 2005. The purpose of this program was to test the gold potential to the west of the diabase dike located in the northwest extension of the Discovery zone. This portion of the Discovery structure remained virtually unexplored. Three structures were identified. No significant gold values were intersected, and the intensity of the hydrothermal system, or more precisely, the quartz-ankerite alteration and sulfide content, appears to diminish to the west of the diabase dike. However, the potential to increase the resources of the Discovery zone, particularly at depth, where the East and West zones remain open below the -700 metre level, with strong alteration and high sulfide content. The same is true nearer surface, between the -300 and -500 metre levels on the 600E and 1200 E sectors, where the vertical extensions have not been explored, as well as in the portion centered on the 4+00 East section in the extension of the East lens, which is richest in gold. A 2,500-metre drilling program was initiated in early December 2005 on the Cameron project, adjacent to the Discovery project. This program, which was completed on January 26, consisted of 10 drill holes concentrated in the unexplored area to the west of hole CAM-03-02, which was drilled in December 2003 and returned 0.46 g/t Au over 6.40 metres. The results for all the holes confirmed the strong alteration of the Cameron structure. While no gold zones were identified, some holes returned gold values that warrant further exploration. In terms of the new uranium projects that are now part of its property portfolio, the Company initially acquired a 100% interest in the Mont-Laurier Uranium property in March 2005. Consisting of 80 contiguous claims covering an area of 4,710 hectares, the property lies near Mont-Laurier, Quebec, and easily accessible. This property has good potential and is relatively unexplored. At the end of May 2005, management also signed an agreement with Ditem Explorations Inc. granting the Company an option to acquire a 51% interest in the Matoush and Beaver Lake Area properties, both located in Quebecs Otish Mountains. The Matoush property covers 25 claims totalling 1,330 hectares, and the Beaver Lake Area property consists of 102 claims covering 1,632 hectares. In order to consolidate its position in the Otish Mountains, your Company also acquired an option from Vija Ventures in July 2005 to earn a 100% interest in the Eclat property, adjacent to Matoush to the south. Finally, at the end of 2005, the Company map-staked 15 claims totalling 797 hectares to secure an area of lateral protection for the Matoush and Eclat properties. The results of exploration conducted by Uranerz Exploration and Mining (Uranerz) in the early 1980s, before uranium prices tumbled, indicate that the Matoush property has good potential. Uranerz only explored a 900-metre section of the Matoush structure, which has been traced over 3,900 metres on this property. This exploration work included holes drilled at a spacing of about 200 metres. . Drill targets have already been identified. -4- On another subject, the Company has written off its Cardinal diamond property in the Otish Mountains, and therefore did not renew claims that expired in November 2005. Meanwhile, management stepped up its financing efforts, and was successful in raising a very respectable $1,710,250 in the past quarter. It also closed two private placements, one for $210,000 on January 18, 2006 and the other for $1,200,000 on February 9, 2006, bringing the total amount raised in the past several months to $3,120,250. Warrants were also exercised for total proceeds of $299,825. Your Company now has a strong financial position and promising uranium and gold properties. Management intends to be aggressive in its exploration efforts for 2006. In February 2006, management also signed two letters of intent for the Company to own a 100% interest in the Discovery and Cameron gold properties and the Matoush uranium property. On February 15, 2006, the Company announced its intention to transfer all its non-uranium assets, including the Discovery project, to NewCo in consideration of shares of NewCo. These shares will be distributed to the Company shareholders, subject to the approval of regulatory authorities with regard to securities matters and following approval of the transaction by shareholders at the Companys annual and special meeting to be held on May 24, 2006. On behalf of the Board of Directors, Guy Hébert, President February 22, 2006 Item 2: Properties. The Company owns 100% of five mining properties and has interests in or options on three other mining properties. These properties are all located in Québec, Canada and cover 497 claims for a total area of 19,546 hectares. Discovery Project Claims Location and Access The Discovery project comprises the Desjardins and Borduas-Martel properties, which lie 45 kilometres northwest of Lebel-sur-Quévillon, Québec, Canada, in Bruneau and Desjardins townships. The properties are easily accessible by the gravel road that connects Lebel-sur-Quévillon with Matagami. A large network of logging roads provides access to various parts of the property. -5- Mining Claims The Desjardins and Borduas-Martel properties are made up of 65 contiguous claims covering an area of 1,612 hectares. The claims belong to GéoNova Explorations Inc. (GéoNova), a wholly-owned subsidiary of Campbell Resources Inc. (Campbell). Homestake Canada Inc. (Homestake) has a 1 to 3% NSR on the 28 Desjardins property claims. Fourteen of these 28 claims are also subject to a 20% net profits interest payable to Noranda Inc. The Borduas-Martel property claims are subject to an NSR of up to 2% or $1.00 per tonne on mineral substances milled or sold, payable to Messrs. Jean-Jacques Martel and Bernard Borduas. -6- Pursuant to a formal agreement dated October 8, 2002, amended on September 3, 2003 the Company obtained an option to acquire a 50% interest in the Discovery and Cameron projects. The agreement allowed the Company to earn its interest by funding $4,500,000 in exploration over a maximum period of four years, including a $750,000 in the first year, and by issuing 600,000 common shares over three years. All of these shares have now been issued. Each share was accompanied by half a warrant, with a whole warrant entitling its holder to acquire one share of the Company at a price equal to the weighted-average price of the shares on the TSX Venture Exchange for the 10 days prior to issuance, plus a premium of 20%. In February 2006, GéoNova exercised 75,000 warrants and all the other warrants have expired. On February 13, 2006, the Company signed another letter of intent with GéoNova to acquire a 100% interest in the Discovery and Cameron projects. The terms are as follows: - Upon signature of the letter of intent (firm and non-refundable); - Within five days of Stratecos annual meeting, and no later than May 30, 2006; - Following completion of the initial public offering (IPO) of a new company Newco, into which the property will be transferred no later than August 30, 2006; - At Stratecos option, either $1,000,000 in common shares of NewCo which will be qualified in the IPO prospectus to be issued to GéoNova or $1,000,000 to be paid in cash no later than August 30, 2006; A 2% NSR on all of the property claims. The royalty is redeemable for $1,000,000. Exploration The Discovery project lies in the eastern extension of the Harricana-Turgeon belt. Previous exploration conducted on the Discovery project from 1986 to 1998, particularly by Homestake and GéoNova, led to the delineation of the Discovery gold-bearing zone for a distance of over 800 metres and to a depth of 600 metres. The Discovery mineralized zone splits into three subvertical gold-bearing lenses, each 100 to 200 metres wide. On the East lens, the two deepest holes drilled below the -400-metre level returned intersections of 11.97 g/t Au over 4.35 metres and 12.40 g/t Au over 2.00 metres. On the Central lens, the deepest hole drilled at the -580-metre level returned 4.33 g/t Au over 7.59 metres, including 5.51 g/t Au over 5.11 metres. The Company conducted its initial exploration program on the Discovery project between mid-October and late November 2002. The program consisted of 2,029 metres drilling, preceded by two structural studies carried out for the Company by engineering firm SRK. The first study was conducted on the Discovery Zone to determine the fundamental controls on the shape and distribution of the known gold mineralization. The second, a regional study, was carried out to enhance the understanding of the area in preparation for further exploration outside the Discovery mineralized corridor. The Discovery property is located at the North center of the Archean (2750-2698 Ma) Abitibi Greenstone Belt, a Subprovince of the Superior Province. The geological units form the Discovery area belong to the monocyclic volcanic segment of the northern Volcanic Zone, more precisely to the Vezza-Bruneau volcano-sedimentary belt (Dussault, 1990; Dussault et Joly, 1991) , at the south-eastern extremity of the Harricana-Turgeon furrow (Lacroix, 1989). The general metamorphism degree is to greenschist facies. The host rock for the gold mineralization is a multi-phase gabbro sill at the assemblage top of the Southern Volcanites at 50 to 100 meters from the contact with the Taïbi Group sediments. The gabbro has a relatively steady -7- thickness of approximately 60 meters in the western part of the Discovery Zone and gradually enlarges south-easterly. The mineralization of the Discovery project is hosted within 10-50 m thick heterogeneous shear zone (mylonites) affecting a gabbro sill. The gold bearing shear zone, oriented N120
